
	
		II
		111th CONGRESS
		2d Session
		S. 3310
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2010
			Mr. Johnson introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate certain wilderness areas in the National
		  Forest System in the State of South Dakota. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Tony Dean Cheyenne River Valley
			 Conservation Act of 2010.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(2)StateThe
			 term State means the State of South Dakota.
			(3)Wilderness
			 areaThe term wilderness area means any of the areas
			 designated as components of the National Wilderness Preservation System by
			 section 3(a).
			3.Wilderness
			 areas
			(a)
			 DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131
			 et seq.), the following areas in the State are designated as wilderness areas
			 and as components of the National Wilderness Preservation System:
				(1)The approximately
			 27,500 acres of land, as generally depicted on the map entitled Indian
			 Creek East and Indian Creek West, which shall be known as the
			 Indian Creek Wilderness.
				(2)The approximately
			 16,007 acres of land, as generally depicted on the map entitled Red
			 Shirt and Red Shirt East, which shall be known as the Red Shirt
			 Wilderness.
				(3)The approximately
			 4,518 acres of land, as generally depicted on the map entitled Chalk
			 Hills, which shall be known as the Chalk Hills
			 Wilderness.
				(b)Maps and Legal
			 Description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a map and legal description for each wilderness area.
				(2)EffectEach
			 map and legal description submitted under paragraph (1) shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct minor errors in the map or legal description.
				(3)AvailabilityEach
			 map and legal description submitted under paragraph (1) shall be available in
			 the Office of the Chief of the Forest Service.
				(c)Administration
				(1)In
			 generalSubject to valid existing rights, the wilderness areas
			 shall be administered by the Secretary in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et seq.), except that any reference in that Act to the
			 effective date shall be considered to be a reference to the date of enactment
			 of this Act.
				(2)WithdrawalSubject
			 to valid existing rights, the wilderness areas are withdrawn from all forms
			 of—
					(A)entry,
			 appropriation, or disposal under the public land laws;
					(B)location, entry,
			 and patent under the mining laws; and
					(C)disposition under
			 the mineral leasing, mineral materials, and geothermal leasing laws.
					(3)Continuation of
			 livestock grazingIn the wilderness areas, the grazing of
			 livestock and the maintenance of existing facilities related to grazing in
			 areas in which grazing is established as of the date of enactment of this Act
			 shall be allowed to continue, consistent with—
					(A)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
					(B)the guidelines
			 set forth in House Report 96–617 to accompany H.R. 5487 of the 96th
			 Congress.
					(4)Fish and
			 wildlife management
					(A)State
			 jurisdictionIn accordance with section 4(d)(7) of the Wilderness
			 Act (16 U.S.C. 1133(d)(7)), nothing in this Act affects or diminishes the
			 jurisdiction of the State with respect to fish and wildlife management in the
			 wilderness areas (including the regulation of hunting, fishing, and
			 trapping).
					(B)Management
			 ActivitiesIn furtherance of the purposes and principles of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), management activities to maintain or
			 restore fish and wildlife populations and the habitats to support those
			 populations may be carried out within the wilderness areas in accordance with
			 relevant wilderness management plans and appropriate policies (such as those
			 described in Appendix B of House Report 101–405 of the 101st Congress),
			 including the occasional and temporary use of motorized vehicles, if the
			 Secretary determines that the activities would—
						(i)promote healthy,
			 viable, and more naturally distributed wildlife populations; and
						(ii)using the
			 minimum tool necessary, enhance wilderness values.
						(5)Fire, insects,
			 invasive species, and diseases management activitiesThe
			 Secretary may undertake such measures as are necessary to control and prevent
			 fire, insects, invasive species, and diseases, in accordance with section
			 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), including the
			 coordination of those activities with a State or local agency.
				(6)Military
			 activitiesNothing in this Act precludes—
					(A)low-level
			 overflights of military aircraft over the wilderness areas;
					(B)the designation
			 of new units of special airspace over the wilderness areas; or
					(C)the use or
			 establishment of military flight training routes over the wilderness
			 areas.
					(7)Native American
			 uses and interestsNothing in this Act diminishes the rights of
			 Indian tribes with respect to access to Federal land for tribal activities
			 (including spiritual, cultural, and traditional food-gathering
			 activities).
				(8)Access to
			 propertyThe Secretary shall provide any owner of private
			 property within the boundary of a wilderness area, including the State,
			 adequate access to the private property.
				(9)Acquisition of
			 land and interests in land
					(A)In
			 GeneralConsistent with applicable law, the Secretary may acquire
			 from willing sellers land or interests in land within the boundaries of the
			 wilderness areas by purchase, donation, or exchange.
					(B)Incorporation
			 of acquired landAny land or interest in land within a wilderness
			 area that is acquired by the United States shall be added to, and administered
			 as part of, the applicable wilderness area.
					(10)Adjacent
			 management
					(A)No protective
			 perimeters or buffer zonesCongress does not intend for the
			 designation of a wilderness area to result in the creation of protective
			 perimeters or buffer zones around any of the wilderness areas.
					(B)Nonwilderness
			 ActivitiesThe fact that nonwilderness activities or uses outside
			 of a wilderness area can be seen or heard from inside of the wilderness area
			 shall not preclude the conduct of the nonwilderness activities or uses outside
			 the boundaries of the wilderness area.
					4.Prairie
			 dogsNothing in this Act
			 enhances or diminishes the existing authority of the Secretary and the
			 Secretary of the Interior to manage prairie dog populations and habitats on
			 public land.
		
